DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 17-25, drawn to a method of adjusting a dimension of a shunt, classified in A61F2250/0042.
II. Claim 27, drawn to a system comprising a shunt, classified in A61B5/0215.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the system could be used to occlude a flow path through a vessel instead of restricting the flow path by transforming the configuration to have a smaller diameter.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	the inventions have acquired a separate status in the art in view of their classification;
	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jacob Gober on 7/27/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 17-25.  Affirmation of this election must be made by applicant in replying to this Office action. Claim 27 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20, 22, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 61-64, 70, and 71 of copending Application No. 17524631 (‘631). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims generally recite a method of adjusting a dimension of a shunt coupling a first body region and a second body region, advancing an elongated boy through the patients vasculature and toward the implanted shunt, wherein the elongated body includes an expandable member; positioning the elongated body within a lumen extend through the shunt or proximate the opening of the shunt orifice; heating a shape memory component of the shunt, via the expanded expandable member of the elongated body, wherein heating the shape memory component transforms the shunt from a first configuration to and/or toward a second configuration, wherein transforming the shunt from the first configuration to and/or toward the second configuration alters an inner dimension of the shunt associated with the lumen without substantially altering an outer dimension of the shunt (claims 63, 64, 70, and 71). 
With regard to claim 19, claims 64 of ‘631 both claim selectively expanding the expandable component to selectively alter the inner dimension associated with the flowpath (lumen). Although ‘631  does not specifically claim “increasing the inner dimension associated with the flowpath”, to alter by increasing or decreasing the claimed elements of ‘631 would have been obvious and well within the purview of one of ordinary skill in the art, particularly it would have been obvious to alter the flowpath to increase or decrease to alter the fluid flow through the flow path for its desired use.
With regarding to claim 20, claim 64 of ‘631 both claim altering the inner dimension associated with the flowpath (lumen). Although ‘631 does not specifically claim “decreasing the inner dimension associated with the flowpath” or “increasing the inner dimension associated with the flowpath”, to alter by increasing or decreasing the claimed elements of ‘631 to increase or decrease the fluid flow would have been obvious and well within the purview of one of ordinary skill in the art, particularly it would have been obvious to alter the flowpath to increase or decrease to alter the fluid flow through the flow path for its desired use.
With regard to claim 22, claim 61 of ‘631 both claim the inner dimension is a diameter of the flowpath and/or flowpath orifice (inner diameter associated with lumen of shunt). 
With regard to claim 23, claim 61 of ‘631 both claim the outer dimension is a diameter of the frame of the shunt (outer dimension of the shunt). Although ‘631 does not specifically claim the outer dimension of the shunt is a diameter of the frame of shunt. It would have been obvious and well within the purview of one of ordinary skill in the art to have a shunt with an outer diameter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
Claim 19 recites the limitation "the expandable component" in claim 19, line 3.  There is insufficient antecedent basis for this limitation in the claim.  Although this would be understood to be “the expandable member”, it is suggested to amend for proper antecedent basis.  
Claim 20 is objected to by its dependency from claim 19. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tu (US6077298) in view of Lafont (US2003/0163190). 
Regarding claim 17, Tu discloses a method of adjusting a dimension of a shunt fluidly coupling a first body region and a second body region (stent 13 positioned in tubular area of the body, see Abstract; where the stent is interpreted as a “shunt” by the broadest reasonable interpretation of a “shunt” as provided by merriam-webster dictionary cited as reference U on the PTO-892 as “to divert (blood or other bodily fluid) from one part to another by a surgical shunt”; where the stent of Tu performs diverting blood flow from one part of the vessel to another), the method comprising: 
heating, a shape memory component of the shunt (C7:L1-5), wherein heating the shape memory component transforms the shunt from a first configuration to and/or toward a second configuration (when RF energy is supplied to the stent to raise the temperature, the shape memory nitinol of the stent 13 collapses from its retracted shape the its collapsed preshape, C7:L1-5, C7:L60-63), wherein transforming the shunt from the first configuration to and/or toward the second configuration reduces an inner dimension of the shunt associated with the flowpath without substantially altering an outer dimension of the shunt (the stent 13 collapses and reduces the inner diameter, C7:L1-5; where Examiner interprets the outer dimension as not being substantially altered since the stent 13 is a small diameter to fit within the vasculature the dimensions will change only slightly between the retracted and collapsed state).  
Tu discloses the stent is delivered by a catheter (C8:L14).  Tu is silent regarding heating as performed by an elongated body, wherein the elongated body is advanced toward the shunt and positioned within a flowpath proximate to the opening of the shunt orifice. 
Lafont teaches a catheter (elongated body) having a means for heating, the heating being delivered by a balloon (expandable member) to a stent (Paragraph 0029]) by using RF energy transmitted to contrast agent in the balloon via transducer 180 placed under balloon (Paragraph [0029]). The transducer connected to an external RF energy source (Paragraph [0029]). Where the heating may take place after implantation of the stent (Paragraph [0035], where Examiner interprets this as positioning the elongated body proximate the opening of the shunt). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have substituted the heating via a balloon catheter with RF energy transmitted to a contrast agent as taught by Lafont with the heating via electrodes on the shunt of Tu since the substitution would have yield the same predictable result of delivering heat to the implanted structure to modify the implantation at the desired site (Paragraph [0041] of Lafont). Thus, in heating the stent, i.e. shunt, of Tu with the heating element of Lafont, it would have been obvious to advance a heating element, i.e. balloon catheter towards and within the flow path of the shunt and then apply heating.  Furthermore, as Tu teaches a balloon catheter can be used in combination with the stent (C7:L37), one of ordinary skill in the art would have a reasonable expectation of success.  It is also noted that to switch the order of performing process steps, i.e. the order of the addition of the elongated body and stent to the body, would be obvious absent any clear and convincing evidence and/or arguments to the contrary because both methods would produce a heating element within the stent for treatment (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.
Regarding claim 18, as discussed above, it would have been obvious to use the heating means of Lafont with the stent of Tu.  Lafont further teaches wherein heating the shape memory component comprises heating via the expanded expandable member (the stent 13 of Tu changes by heating the shape memory material, C7:L1-5; Lafont teaches using a balloon to apply heating, Paragraph [0029]).  Thus, the claimed limitations are considered obvious over the teachings of the prior art.
Regarding claim 19, Tu/Lafont discloses the method of claim 17 as discussed above, the modified invention further discloses wherein, after heating the shape memory component and decreasing the inner dimension associated with the flowpath (Stent 13 of Tu collapses from the retracted state, C7:L1-5), selectively expanding the expandable component to selectively increase the inner dimension associated with the flowpath (Tu discloses selectively expanding the stent in the order of operations from C8:L36-53; where the step (a) is is collapsing the stent from its retracted state to its collapsed state and step (b) is deploying the stent and therefore selectively expanding it)).  
Regarding claim 20, Tu/Lafont discloses the method of claim 19 as discussed above, Tu further discloses wherein decreasing the inner dimension associated with the flowpath decreases a flow of fluid through the flowpath (when the inner luminal portion 15 diameter is collapsed, the amount of fluid that can flow through it would be decreased, C6:L46-47), and wherein increasing the inner dimension associated with the flowpath increases the flow of fluid through the flowpath (when the inner luminal portion 15 is expanded, the amount of fluid that can flow through it would increased, C6:L51-52).  
Regarding claim 21, Tu/Lafont discloses the method of claim 17 as discussed above, Tu further discloses wherein the shunt is configured to retain the reduced dimension until the expandable member is expanded (the stent 13 is collapsed until it is deployed in the vessel, C6:L46-52, where the stent is positioned at the implantation site, this is interpreted as retaining the reduced dimension, before it is collapsed to its retracted state and then expanded, C8:L36-53).  
Regarding claim 22, Tu/Lafont discloses the method of claim 17 as discussed above, Tu further discloses wherein the inner dimension is a diameter of the flowpath and/or flowpath orifice (flowpath orifice has the same dimension as the inner luminal portion 15 of the stent 13, inner luminal portion 15 extends along the longitudinal axis, C5:L47-50, See Fig. 1).  
Regarding claim 23, Tu/Lafont discloses the method of claim 17 as discussed above, Tu further discloses wherein the outer dimension is a diameter of a frame of the shunt (the outer dimension extends along the longitudinal axis, C5:L47-53, see Fig. 1).  
Regarding claim 24, Tu/Lafont discloses the method of claim 17 as discussed above, Tu further discloses wherein heating the shape memory component includes heating the shape memory component above a transition temperature to transition the shape memory component from a first material phase to a second material phase (C5:L16-21), and wherein the transition temperature is a temperature greater than body temperature (C3:L1-3).  
Regarding claim 25, as discussed above, it would have been obvious to use the heating means of Lafont with the stent of Tu. Lafont further teaches wherein the elongated body heating means includes a catheter (catheter 100 as described in Paragraph [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771